In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00117-CR



          JERRY DON WHATLEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 294th District Court
               Van Zandt County, Texas
             Trial Court No. CR05-00442




       Before Morriss, C.J., Carter and Moseley, JJ.
                                             ORDER

        Jerry Don Whatley was convicted by a jury of aggravated sexual assault of a child.

Punishment was assessed at fifty years’ imprisonment. In an opinion issued October 16, 2013,

we reversed the judgment and acquitted.

        On November 4, 2013, Whatley filed a motion pursuant to Article 44.04(h) of the Code

of Criminal Procedure asking this Court to set bail pending final determination of his appeal.

See TEX. CODE CRIM. PROC. ANN. art. 44.04(h) (West 2006). Because the appellant’s motion

was filed prior to the filing of a petition for discretionary review, this Court has jurisdiction to set

the amount of bail.

        It appears to this Court that the motion should be granted. Considering the nature of the

crime, the levels of pretrial bail set below and other circumstances, we set bail at $100,000.00.

As required by the Code, if a surety bond is posted, the sureties on the bond must be approved by

the trial court.

        IT IS SO ORDERED.

                                                        BY THE COURT

Date: November 13, 2013




                                                   2